Exhibit 10.31



October 21, 2005

 

Mr. James Fleming
2229 Old Brooke Lane
Dunwoody, GA 30338


Dear Jim:

Thanks so much for taking the time to visit with us in Milwaukee. This letter
will confirm our offer of employment to you, with the specifics as follows:

Position

: Your title will initially be Executive Vice President. Your title will become
Executive Vice President and General Counsel upon retirement of the Company's
current Executive Vice President and General Counsel. This change is expected to
occur no later than January 1, 2007.



Base Salary

: Your base salary will be established at an annual rate of $400,000, payable in
accordance with the Company's regular payroll practices. Your base salary is
subject to periodic review at the same time as the base salaries of other senior
officers, and will be adjusted as the Compensation Committee of the board deems
appropriate.



Incentive Opportunity

: You will be eligible to participate in the Company's Short-Term Performance
Plan (STPP), which provides an opportunity to earn an annual cash bonus. Your
target award will be 70% of your annual base salary and your maximum award will
be 140% of your annual base salary, subject to adjustment as permitted under the
STPP. Target and maximum awards for subsequent performance years shall be
established by the Compensation Committee pursuant to the STPP.



Signing Bonus

: You will receive a special lump sum signing bonus of $150,000 to be paid on
the first regular payroll after you begin employment with the Company.



Restricted Stock

: You will receive a one-time restricted stock award of 2,500 shares effective
as of the date you begin employment, subject to Compensation Committee approval.
The stock will vest at the rate of 20% per year of service with the Company with
100% vesting upon your death or disability while you are employed by the
Company. The stock award will be subject to such other terms, conditions and
restrictions as are established by the Compensation Committee pursuant to the
Omnibus Stock Incentive Plan and separately set forth in writing. Acceptance of
the standard written terms shall be a condition to the foregoing grant.



Equity Based Incentives

: You will be eligible to receive equity based incentives under comparable
terms, and at such times, as such awards are made to other senior executives of
the Company under the Omnibus Stock Incentive Plan and/or the Performance Unit
Plan. In general, nonqualified stock options granted to senior executives vest
after three years, subject to early termination or accelerated vesting upon
certain events.



As an illustration, based on the Compensation Committee's method of awarding
equity based compensation in 2005, I anticipate that you would have received a
non-qualified stock option covering 130,000 shares of Company stock and 14,500
performance stock units. As you know, any equity-based awards are subject to
approval of, and terms established by, the Compensation Committee of the Board
of Directors and the method of delivering the compensation may change from time
to time.

In general, performance stock units granted under the Performance Unit Plan vest
at the end of a three-year performance cycle. The amount of units that vest is
determined by the Company's total shareholder return measured against results
for an established peer group. Currently, the maximum number of units that could
vest is 190% of the initial award. Under the Performance Unit Plan, there is
also the possibility that no units will vest. During the performance period for
performance stock units, dividend equivalents are paid in cash to the
participant each quarter.

Pension Benefits

: You will participate in the Company's tax-qualified defined benefit pension
plan, the Retirement Account Plan (RAP), subject to its terms and conditions.
Under this plan, the Company makes contributions on an annual basis to an
account in your name. The annual benefit credit is at least five percent of your
base salary (up to IRS limits) with an opportunity to increase to seven percent
based on Company performance, as determined by the Employee Benefits Committee.
Under the plan, the account is credited with interest on an annual basis. The
plan provides a guaranteed minimum of 4% interest. Additional interest equal to
75% of the pension fund earnings in excess of 4% is also credited to your
account.



As a tax-qualified plan, the RAP can only recognize income up to the IRS limits.
The Company maintains the Supplemental Executive Retirement Plan (SERP) that
recognizes compensation in excess of the IRS limits. You will be eligible for
Supplemental Pension Benefit A under the SERP, subject to the terms and
conditions of the SERP, which will make you whole on any pension amounts you
would have received had your compensation been recognized under the RAP.

The Company will also provide a special supplemental pension to keep you whole
for pension benefits you would have expected to receive with your current
employer. The account will be credited with a minimum of $80,000 annually. The
Company will contribute up to an additional $40,000 annually based on
performance against Company goals, as determined by the Compensation Committee.
Amounts credited to this account will receive interest earnings as if it had
been credited to the RAP. Your interest in the balance in this account will vest
at the earlier of 5 years from the date you commence employment or at age 65. In
the event of your death or disability while an employee, the then current
balance will immediately vest. The timing and form of payment of this benefit
will be pursuant to the terms of the SERP.

Severance Benefits

: In the event of certain terminations following Change in Control of the
Company, you will be eligible for a severance benefit commensurate with the
Change in Control severance benefits provided to other Executive Vice Presidents
of the Company.



Vacation

: Your vacation allowance will be equal to the number of days provided by your
current employer.



Relocation

: You will be eligible for comprehensive relocation benefits commensurate with
those provided to Executive Vice Presidents of the Company.



In addition to the benefits mentioned above, you will be eligible for an
executive financial planning benefit, executive life insurance and executive
annual physical benefit on a basis commensurate with other Executive Vice
Presidents of the Company. You will also be eligible to participate in all other
health and welfare benefits generally made available to employees of the Company
including medical and dental insurance and a 401(k) plan.

Nothing in this letter shall preclude the Company from amending or terminating
any of the plans or programs applicable to senior executives of the Company.

Jim, I look forward to a positive response and to you joining us during the
first week of January. If you have any questions, please don't hesitate to call
me at 414-221-    .

Sincerely,

/s/ Gale E. Klappa


Gale E. Klappa
Chairman, President and Chief Executive Officer


 

Accepted: /s/ James C. Fleming


Date: 11/23/05

